DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 12, “use” should be changed to –using--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a method and an LED driver configured to control a LED fixture having, inter alia, “…the control unit is further arranged to: - determine, based on available color characteristics of the plurality of LEDs, at least two different subsets of the plurality of LEDs and a set of intensity set points for each of the at least two different subsets, wherein each set of intensity set points results in obtaining or approximating the desired color by the LED fixture; - select the subsets of the plurality of LEDs with the corresponding sets of intensity set points which meet a predetermined criterion (claims 1 and 15), or - arrange, based on the received set point and/or available color characteristics of the plurality of LEDs and/or a predetermined criterion, at least a part of the plurality of LEDs in one or more different subsets, wherein each subset comprises at least two different LEDs; 6Appln. No.: UnassignedELDO-118US Preliminary Amendment Dated October 1, 2020 - determine for each subset a virtual LED, based on the color .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao, Patent No. 10,302,493; Garbus, Jr., Patent No. 7,478,922; Aldrich et al., Patent No. 8,363,069; Hill et al., Patent No. 9,648,695; Salsbury et al., Patent No. 7,868,562; Saes, Patent No. 9,253,839; Saes et al., Pub. No. 2020/0235812.

                                                      Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844